Case: 1:20-cv-05191 Document #: 33-7 Filed: 12/10/20 Page 1 of 3 PagelD #:411

EXHIBIT 20
Case: 1:20-cv-05191 Document #: 33-7 Filed: 12/10/20 Page 2 of 3 PagelD #:412

From: Brezina, David

To: “patrickwaynefarms @outlook. com": "patickwavnefarms@consultant.com": "goedsonnguyenl01 @amail com":
; ; ; " "Graci 22@rnai "

Ce: Umansky, Boris; Robbins, Carolyn

Bcc: “Dave Brezina"

Subject: RE: Activity in Case 1:20-cv-05191 Wayne Farms LLC v John Doe et al Summons and Amended Complaint

Date: Thursday, November 12, 2020 3:05:00 PM

Attachments: Alias Surmmons Frank Annese (002) stamped 115202082950. pdf
Binder 1. pdf

 

Good Day, Patrick/Gracie/Frank:

Please see attached Summons about the lawsuit.

For additional information see http://www. pattmcoprlaw.com/|PLegalNotices htm
It’s also on LinkedIn.

There’s a deadline for you to respond.

Please give mea call.

David C Brezina

Registered Patent Attorney

Member, Trial Bar, USDC Northen District of Illinois
Ladas & Parry LLP

224 South Michigan Avenue

Suite 1600

Chicago, Illinois 60604

312 427-1300

312 408-2532 (direct)

The sender does not provide any tax advice, therefore this cannot be reliance opinion.

This message (including any attachments) is intended only for the use of the individual or entity to which it is
addressed and may contain information that is non-public, proprietary, privileged, confidential, and exempt from
disclosure under applicable law or may constitute as attorney work product. If you are not the intended recipient,
you are hereby notified that any use, dissemination, distribution, or copying of this communication Is strictly
prohibited. If you have received this communication in error, notify us immediately by email or telephone and (i)
destroy this message if a facsimile or (ii) delete this message immediately if this is an electronic communication.
Case: 1:20-cv-05191 Document #: 33-7 Filed: 12/10/20 Page 3 of 3 PagelD #:413

From: rasulselp22 @mail.com

To: Brezina, David

Subject: Read: RE: Activity in Case 1:20-cv-05191 Wayne Farms LLC v John Doe et al preliminary injunction
Date: Tuesday, November 24, 2020 3:15:54 PM

 

Your message was read on 11/24/2020 at 4:11 PM.
